Name: 81/239/EEC: Commission Decision of 26 March 1981 approving the transport of certain quantities of beef carried out by the United Kingdom intervention agency during 1980 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-22

 Avis juridique important|31981D023981/239/EEC: Commission Decision of 26 March 1981 approving the transport of certain quantities of beef carried out by the United Kingdom intervention agency during 1980 (Only the English text is authentic) Official Journal L 110 , 22/04/1981 P. 0027 - 0027****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 249 , 17 . 11 . 1970 , P . 1 . ( 4 ) OJ NO L 68 , 10 . 3 . 1978 , P . 5 . ( 5 ) OJ NO L 261 , 26 . 9 . 1978 , P . 5 . ( 6 ) OJ NO L 57 , 4 . 3 . 1981 , P . 13 . ( 7 ) OJ NO L 281 , 6 . 10 . 1978 , P . 7 . COMMISSION DECISION OF 26 MARCH 1981 APPROVING THE TRANSPORT OF CERTAIN QUANTITIES OF BEEF CARRIED OUT BY THE UNITED KINGDOM INTERVENTION AGENCY DURING 1980 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/239/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2305/70 OF 10 NOVEMBER 1970 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN BEEF AND VEAL ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 496/78 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 1 ) ( H ) THEREOF , WHEREAS , UNDER ARTICLES 1 , 2 ( 1 ) AND 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , EXPENDITURE ON CERTAIN TRANSPORT OPERATIONS IN RESPECT OF BEEF HELD BY INTERVENTION AGENCIES IS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ; WHEREAS ARTICLES 9 ( 1 ) AND 11 OF COMMISSION REGULATION ( EEC ) NO 2226/78 ( 5 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 557/81 ( 6 ), AMENDED , WITH EFFECT FROM 1 OCTOBER 1978 , THE CONDITIONS FOR FINANCING THE TRANSPORT OF INTERVENTION BEEF ; WHEREAS COMMISSION REGULATION ( EEC ) NO 2331/78 ( 7 ) PROVIDED FOR A DEROGATION FROM THE CONDITIONS FOR DESIGNATING INTERVENTION CENTRES IN THE CASE OF IRELAND AND THE UNITED KINGDOM ; WHEREAS THIS DEROGATION ENTAILS TRANSPORT WITHIN THESE MEMBER STATES ; WHEREAS THE UNITED KINGDOM HAS NOTIFIED THE COMMISSION OF THE REASONS NECESSITATING THE TRANSPORT DURING 1980 OF APPROXIMATELY 2 015 TONNES OF BEEF TAKEN OVER BY ITS INTERVENTION AGENCY , AND HAS REQUESTED THAT THESE TRANSPORT OPERATIONS BE APPROVED ; WHEREAS THE REASONS GIVEN BY THE UNITED KINGDOM JUSTIFY APPROVAL OF SUCH TRANSPORT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 PURSUANT TO ARTICLE 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , THE TRANSPORT DURING 1980 WITHIN THE UNITED KINGDOM OF THE FOLLOWING QUANTITY OF BEEF AND TAKEN OVER BY THE UNITED KINGDOM INTERVENTION AGENCY IS HEREBY APPROVED : - APPROXIMATELY 76 TONNES OF BONE-IN MEAT , - APPROXIMATELY 1 939 TONNES OF BONED MEAT . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 26 MARCH 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION